BROWN, Justice.
On his trial under an indictment for rape the petitioner was convicted of assault and battery and his fine fixed by the jury at $200. The court imposed as additional punishment six months hard labor. He appealed to the Court of Appeals and that court disposed of his case by applying the doctrine of error without injury to some of the rulings of the trial court and pretermitted consideration, without expression in the opinion, as to the others. It is welt settled that this Court will not review the Court of Appeals in either of these cirumstances. Campbell v. State, 216 Ala. 295,. 112 So. 902; Pool v. Hart, 222 Ala. 232, 132 So. 59. The writ of certiorari is, therefore, denied.
Writ denied.
FOSTER, LAWSON and STAKELY, JJ.; concur.